Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robbie Sherron appeals the district court’s order dismissing' his 42 U.S.C. § 1983 (2Ó12) complaint without prejudice for failure to exhaust administrative remedies.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sherron v. Pinion, No. 1:15-cv-00181-FDW, 2016 WL 951662 (W.D.N.C. Mar. 9, 2016). We deny Sherron’s motions to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 We conclude that the order is "final and ap-pealable because no amendment to the complaint could cure [the] procedural shortcoming [identified by the district court].” Goode v. Cent Va. Legal Aid Soc'y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).